Citation Nr: 0737254	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  04-26 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected patellofemoral syndrome, right 
knee.  

2.  Entitlement to an initial compensable rating for the 
service-connected dry eyes with history of inner canthus 
papilloma of the left eye.

3.  Entitlement to an initial compensable rating for the 
service-connected hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from July 1980 to October 
2003.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington that granted service connection for service-
connected patellofemoral syndrome, right knee, dry eyes with 
history of inner canthus papilloma of the left eye, and 
hypertension.  The veteran disagreed with the initial 10 
percent rating assigned for the service-connected 
patellofemoral syndrome of the right knee, as well as the 
noncompensable ratings assigned for the service-connected dry 
eyes with history of inner canthus papilloma of the left eye, 
and hypertension.

In July 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
A transcript of his testimony is associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran filed a pre-discharge claim for service 
connection in April 2003, and he was afforded a VA pre-
discharge examination later that month.  The veteran was 
discharged from active duty in October 2003 and the RO issued 
a rating decision addressing the veteran's claims of service 
connection later that month.  The veteran disagreed with the 
initial 10 percent rating assigned for the service-connected 
right knee disability and disagreed with the noncompensable 
rating assigned for the service-connected dry eyes with 
history of inner canthus papilloma of the left eye, and 
hypertension.  

The veteran was afforded another VA examination in January 
2007; however at his personal hearing in July 2007, the 
veteran specifically testified that his service-connected 
disabilities had worsened since the January 2007 examination.  
Additionally, the veteran testified that the examination in 
January 2007 was cursory and the examiner did not ask the 
veteran for any history associated with his disabilities.  In 
other words, the veteran asserts that the examination report 
from January 2007 does not accurately reflect the current 
level of severity of the service-connected right knee 
disability, dry eyes with history of inner canthus papilloma 
of the left eye, and hypertension.  

In light of the veteran's contentions, the January 2007 VA 
examination is not adequate for rating purposes.  
Importantly, the duty to assist includes, when appropriate, 
the duty to conduct a thorough and contemporaneous 
examination of the appellant, that takes into account the 
records of prior medical treatment.  Green v. Derwinski, 1 
Vet. App. 121 (1991).  In addition, where the evidence of 
record does not reflect the current state of the appellant's 
disability, a VA examination must be conducted.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all available recent VA and/or 
private medical records concerning 
treatment received by the veteran for his 
right knee, eyes, and hypertension, not 
already associated with the claims file.  

2.  Schedule the veteran for an 
appropriate VA examination to determine 
the current severity of the service-
connected right knee patellofemoral 
syndrome and hypertension in terms of the 
Rating Schedule.  All indicated tests, 
including X-ray and range of motion 
studies, must be conducted.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  With regard to the 
hypertension, the examiner should 
specifically indicate whether the 
veteran's hypertension is well-controlled 
on medication and if not, the predominant 
diastolic and systolic pressures should 
be identified.  With regard to the 
orthopedic knee disability, the examiner 
should provide an opinion as to the 
extent that pain limits the functional 
ability of the right knee in terms of 
additional functional limitation due to 
pain.  The examiner should describe the 
extent to which the right knee 
patellofemoral syndrome exhibits weakened 
movement, excess fatigability, 
incoordination, and/or ankylosis.  These 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss.  The examiner should also 
portray the degree of additional range of 
motion loss due to pain on use or during 
flare-ups.  A complete rationale for any 
opinion expressed must be provided.  The 
examination report should indicate if 
there is instability or subluxation of 
the right knee.

3.  Schedule the veteran for an 
ophthalmology examination to determine 
the current nature and severity of the 
service-connected dry eyes with history 
of inner canthus papilloma of the left 
eye, in terms of the Rating Schedule, to 
include visual impairment.  All indicated 
tests must be conducted.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination, and a full clinical history 
of the veteran's service-connected eye 
disorder should be recorded.  A complete 
rationale for any opinion expressed must 
be provided.  

4.  Following completion of the 
development requested, readjudicate the 
veteran's claims.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided with 
a supplemental statement of the case 
(SSOC), and an appropriate period of time 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



